283 S.W.3d 308 (2009)
STATE of Missouri, Respondent,
v.
Kermit P. WILLIAMS, Appellant.
No. ED 91435.
Missouri Court of Appeals, Eastern District, Division Three.
May 19, 2009.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Kermit Williams ("Defendant") appeals from the judgment upon his convictions by a jury of four counts of robbery in the second degree, Section 569.030, RSMo 2000[1], one count of stealing, Section 570.030, and one count of class A misdemeanor stealing, Section 570.030, for which Defendant was sentenced as a prior and persistent offender to a total of fifteen years' imprisonment. Defendant contends (1) the trial court erred and abused its discretion in overruling Defendant's motion to suppress his out-of-court statements, and (2) the trial court erred in denying Defendant's motion for judgment of acquittal at the close of all the evidence because there was insufficient evidence to support his conviction for second-degree robbery with regard to one of the victims.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000 unless otherwise indicated.